  Case 1:20-cr-00473-VM Document 95 Filed 02/11/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                11
                                      X
UNITED STATES OF AMERICA,             :       20 CR 473 (VM)
                                      :
           -against-                  :
                                      :           ORDER
ALHASANA HYDARA,                      :
                                      :
                    Defendant.        :
                                      X
VICTOR MARRERO, U.S.D.J.:
     It is hereby ordered that the sentencing of the above-

named defendant shall be scheduled for Friday, April 9, 2021

at 12:00 P.M.

SO ORDERED:
Dated: New York, New York
       11 February 2021
